ORDER
The Disciplinary Review Board on December 18, 1996, having filed with the Court its decision concluding that ALTHEAR A. LESTER of NEWARK, who was admitted to the bar of this State in 1969, should be suspended from practice for a period of six months for respondent’s violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to keep client reasonably informed), RPC 1.16(d) (failure to surrender client papers), RPC 4.1(a) (knowingly making a false statement of material fact), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving *87dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ALTHEAR A. LESTER is hereby suspended from the practice of law for a period of six months, effective April 15, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.